USCA4 Appeal: 22-4267      Doc: 21         Filed: 12/09/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4267


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JERRY LAMONT HARRIS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cr-00252-TDS-1)


        Submitted: November 3, 2022                                  Decided: December 9, 2022


        Before QUATTLEBAUM and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr., Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greensboro, North Carolina, for Appellant. Kyle David Pousson, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4267      Doc: 21         Filed: 12/09/2022      Pg: 2 of 3




        PER CURIAM:

               Jerry Lamont Harris appeals the district court’s judgment revoking his supervised

        release and sentencing him to 18 months’ imprisonment, followed by 36 months of

        supervised release. Counsel has filed a brief pursuant to Anders v. California, 386 U.S.

        738 (1967), stating that there are no meritorious grounds for appeal but questioning

        whether the district court erred by deferring consideration of one of Harris’ alleged

        supervised release violations (“Violation 1”) after the Government elected not to pursue it

        in light of pending state charges. The Government has not filed a response. Although

        informed of his right to file a pro se supplemental brief, Harris has not done so. We affirm.

               “It is well-established that a revocation does not end a term of supervised release.”

        United States v. Harris, 878 F.3d 111, 115 (4th Cir. 2017); see Johnson v. United States,

        529 U.S. 694, 706-07 (2000). “After revocation, the defendant continues to serve his term

        of supervised release, but does so in prison.” Harris, 878 F.3d at 115. Thus, the district

        court’s jurisdiction over supervised release continues past revocation. United States v.

        Winfield, 665 F.3d 107, 112 (4th Cir. 2012). “[A] district court is within its authority to

        hold bifurcated violation hearings based on a petition filed before the supervised release’s

        expiration so long as it sentences the violator pursuant to the Federal Rules of Criminal

        Procedure, makes a finding of guilt by a preponderance of the evidence, and does not

        exceed the statutory maximum for re-incarceration.” Id. Because the district court retains

        jurisdiction over Harris’ supervised release until its termination, the court did not err in

        deferring consideration of Violation 1.



                                                     2
USCA4 Appeal: 22-4267        Doc: 21       Filed: 12/09/2022      Pg: 3 of 3




               In accordance with Anders, we have reviewed the record in its entirety and have

        found no meritorious grounds for appeal. Accordingly, we affirm the district court’s

        revocation judgment. This court requires that counsel inform Harris, in writing, of the right

        to petition the Supreme Court of the United States for further review. If Harris requests

        that a petition be filed, but counsel believes that such a petition would be frivolous, then

        counsel may move in this court for leave to withdraw from representation. Counsel’s

        motion must state that a copy thereof was served on Harris.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process

                                                                                        AFFIRMED




                                                     3